DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3-9-2022 have been fully considered but they are not persuasive. 
Applicant argues…
Applicant argues that newly amended claim 6 contains new langue and limitations, including, resulting in the “pressing of each layer separately”, or “materials of the two adjacent layers have similar material parameters”
The relied up on art does not address a step of “Pre-pressing” the material.
The relied upon art only teaches heating up all of the raw materials.
Neither of the additional references teach using different mixing parameters like speed, frequency, and pressure.
Applicant further argues that none of the other applied references make up for the deficiency of Zhong in view of Kwon.
This is not found to be persuasive because…
These newly mentioned and listed limitation are not found in the newly amended claim 1. In particular, the only the amendments to claim 1 seems to be the incorporation of now limitations previously found in now canceled claim 7. 
There are two pressing steps disclosed in Zhong, the first in ([0085]) which teaches a pre-pressing that provides a means for flattening this is followed by ([0086]) which is Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
As claimed and understood the resin is first heated, then all of the additives added, including the coupling agent, curing agent, pigment, this is followed by a second addition of decorative stone, at no point is it claimed or understood that the resin comprising all the additives is no longer heated while the decorative stone is added. Accordingly, the heating is understood to be continued throughout. As such, the heating of Kwon is understood to be reflective of the same composition. As such, Kwon recognizes that the temperature utilized is a result effective variable. Highlighting, that even if the step of heating did not transpire during the addition of the decorative stone, it is understood that the decorative stone is not the component that is impacted by the heat i.e. the polymer is responsible for curing. 
Highlighting, that as noted in the rejection on (1-11-2022) Zhong is relied upon to teach the several mixing steps that transpired during the production, namely for step (A), (B) found in ([0082]) and (D) found in ([0085]), respectively. With the additional refences of (8) and (9) noting that during these respective mixing stages the properties mentioned, 
This is unpersuasive because as explained above there was not found to be deficiency in Zhong in view of Kwon.
Claim Objections
Currently, Claim Claims 6, 8-10 is objected to because of the following informalities: 
 Currently Claim 6 recites, in Step F “curing the primary preliminary stone surface in a curing oven” while in newly amended limitation E1 recites that “Wherein in step F, the preliminary stone surface is cured in the curing oven stead of the primary preliminary stone surface”, it is unclear if this is simply a recitation of the same limitation or a simply a typo. For the purpose of examination it will be understood to be a repetition of the same limitation. Appropriate commentary or correction is requested.                                                            Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liangming Zhong (CN-107,857,505, hereinafter Zhong) and in further view of Kwon et
al. (US-2004/0,119,191 hereinafter Kwon)Regarding claim 6, 	
A method to prepare a multilayer artificial stone, wherein the multilayer artificial stone comprises a decorative layer and a bottom layer which are arranged from top to bottom, the decorative layer and the bottom layer bind together to form an integral body; 
the decorative layer comprises the following components in percentage by weight: 
80%-90% of a decorative stone, 
5%-15% of an unsaturated polyester resin, 
0.6%-2% of a coupling agent, 
0.7%-1.2% of a curing agent, and 
1%-5% of a pigment filler; 
the bottom layer comprises the following components in percentage by weight: 
65%-78% of a calcium carbonate stone, 
10%-18% of an unsaturated polyester resin, 
0.6%-2% of a coupling agent, 0.7%-1.2% of a curing agent, and 
1-15% of a pigment filler; 
wherein the method comprises the following steps: 
A: heating the unsaturated polyester resin to 20-30 °C; 
adding the coupling agent, the curing agent, and the pigment filler; stirring thoroughly to obtain a dispersion of pigment and resin; 
B. adding the decorative stone and the dispersion of pigment and resin into a trough, stirring thoroughly to obtain a decorative layer pre-formed material; 
C. spreading the decorative layer pre-formed material in a mold frame, pre-pressing to obtain the decorative layer; 
D. transferring the calcium carbonate stone and the dispersion of pigment and resin into the trough, stirring thoroughly to obtain a bottom layer pre-formed material; 
E. spreading the bottom layer pre-formed material on an upper surface of the decorative layer in the mold frame; 
pressing to form the bottom layer which binds to the decorative layer to form a primary preliminary stone surface; and 
F. curing the primary preliminary stone surface in a curing oven; 
polishing a surface of the decorative layer to obtain the multilayer artificial stone; 
wherein a step E1 is provided between step E and step F: 
E1. spreading the decorative layer pre-formed material on an upper surface of the bottom layer in the mold frame; 
pressing to obtain a preliminary stone surface; 
Wherein in step F, the preliminary stone surface is cured in the curing oven stead of the primary preliminary stone surface.
Zhong teaches the following:
It should be noted that limitations a.) is found to be in the preamble of the claims. (Abstract) teaches an artificial stone is prepared from, by weight, 50-70 parts of an A material, 20-40 parts of a B material and 1-6 parts of a C material, wherein the A and B materials are wet materials which includes resin, filler, a coupling agent, a curing agent and toner, and the C material is powder which includes filler and toner; the preparation method of the artificial stone comprises the steps of: preparing the A, Band C materials at specified ratios, arranging the materials, and performing sizing, heat curing, grinding for thickness defining, polishing and other processes to obtain the artificial stone. In addition, the case law for substantially identical process and structure may be recited regarding any discrepancies with the final products produced. Consequently, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430,433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
& c.) It should be noted that limitations b.) & c.) are found to be in the preamble of the claims. ([0011] - [0017]) teaches that material A comprises in part by weight the following:([0013]) 50 - 70 % Quartz([0012]) 15 - 40 % resin([0016]) 1 - 5 % coupling agent([0017]) 2 - 5 % curing agent([0015]) 0.3 - 1 % titanium dioxide (pigment).
Highlighting, ([0074]) teaches that the artificial stone resin including the abovementioned ingredients and proportions can uniformly suspend fillers such as quartz sand and crystal sand. With the background recognizing in ([0004]) that different types of artificial stones have different compositions and ([0005]) when these particulate materials are added to the formula, due to the density difference between the slurry mixed with the resin and filler, sedimentation will occur. As such, the amount of filler (mass) implemented is understood to have an impact on both the density of the artificial stones produced and the type of artificial stone produced. Accordingly, the case law for result effective variable may be recited. It should be noted that while the decorative layer implemented in Ex parte Pfeiffer, 135 USPQ 31. Adding, that the case law for substantially identical process and structure may be recited regarding any discrepancies with the final products produced.
(Abstract) teaches that materials A and Bare wet materials which includes resin, filler, a coupling agent, a curing agent and toner, ([0082]) teaches to weigh the resin, toner, coupling agent and curing agent in the blender according to the proportions of each component in the material, and stir for 30 minutes to make color paste.
([0082]) teaches next weigh the quartz sand and crystal. The sand and powder are mixed evenly in the mixer, pour the color paste and continue to stir to obtain material.
, f.), h.) & i.) ([0085]) teaches spread a part of the mixture of material A and material B on the mold, evenly cover a part of material C, then spread a part of the mixture of material A and material B, and then evenly cover another part. ([0085]) adding that then press the machine to compact the mixture of materials A, B, and C. As such, since A and B are used to evenly cover the mold and material already found in the mold (material c). C is understood to form a base layer and materials A and B are understood to form the decorative layer. Even if this is not the case, and C is actually the decorative layer, Zhong is understood to still (In re Susi, 169 USPQ 423) Also, it has been held that a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments, (In re Burckel, 201 USPQ 67).
([0086]) teaches that the material laid in step D, is then put into a press, vacuumed, and vibrated to obtain a stone blank.
([0087]) teaches that heating and curing may be utilized. This is done by adding the stone blank after pressing in step E into a curing furnace for heating.
([0088]) teaches that the thickness of the article can be varied by grinding. ([0089]) teaches that after the thickness is fixed to a desired amount, the stone can then be water polished
([0085]) teaches spread a part of the mixture of material A and material B on the mold, evenly cover a part of material C, then spread a part of the mixture of material A and material B, and then evenly cover another part. As such, since A and B are used to evenly cover the mold and material already found in the mold (material c). C is understood to form a base layer and materials A and Bare understood to form the decorative layer. Even if this is not the case, and C is actually the decorative layer, Zhong is understood to still disclose the fabrication (In re Susi, 169 USPQ 423) Also, it has been held that a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. (In re Burckel, 201 USPQ 67).
([0085]) teaches following the layering of materials A, B & C within the mold, the article is then press to compact the mixture of A, B, and C. Highlighting, while the compaction is noted to transpire after the layering, one would have been motivated to duplicate the press of material layers during layering process as a means to o compact the mixture of materials, ([0085]). Highlighting, that the case law for sequential vs simultaneous steps may also be recited where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
([0087]) teaches that heating and curing may be utilized. This is done by adding the stone blank after pressing in step E into a curing furnace for heating. Highlighting, that the case law for the REARRANGEMENT OF METHOD STEPS for any perceived discrepancies regarding the order in which the method steps are Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)) and see MPEP 2144.04 (IV)(C).
Regarding claim 10,
Wherein in step F, the curing of the primary preliminary stone surface is carried out at a temperature of 70-110°C.
Zhong teaches the following:
([0047]) teaches that the curing temperature of the stone blank in step F in the curing furnace is done in the range of 85 - 110° C.
B.) Claim(s) 8, is rejected under 35 U.S.C. 103 as being unpatentable over Zhong and in view of Kwon and in further view of Wikipedia's Article on Mixing (Process Engineering) (Mixing (Process Engineering), 2017, hereinafter WAOM).
Regarding claim 8, 	
Wherein the stirring in step A involves stirring at a high speed for 1-2 minutes; when a mixer is stirring at the high speed, its operating frequency is 40-60 Hz; 
the stirring in step B and step D involves stirring at a low speed for 4-6 minutes; when the mixer is stirring at the low speed, its operating frequency is 10-20 Hz.
Regarding claim 8, Zhong as modified teaches fabricating a multilayer artificial stone that comprises a decorative layer and a bottom layer, the two layers are they themselves layered in a mold for fabricating, the molding is then followed by pressing, curing, grinding and polishing, the molded article. Recalling ([0082]) teaches a stirring step for (A), (B) and ([0085]) teaching the mixing step for (D). Zhong as modified is silent 
& b.) (Mixing Mechanisms) Mixing leads to a less ordered state inside the mixer, the components that must be mixed are distributed over the other components. With progressing time the mixture becomes more randomly ordered. After a certain mixing time the ultimate random state is reached. Usually this type of mixing is applied for free-flowing and coarse materials. As such, the amount of time utilized for mixing is understood to impact the degree of random ordered. (Industrial Mixing Equipment) teaches that mixers are powered with electric motors that operate at standard speeds of 1800 or 1500 RPM, which is typically much faster than necessary. Gearboxes are used to reduce speed and increase torque. Where 1500 RPM to 1800 RPM is equivalent to 25 to 30 Hz, and the speed implemented is understood to impact the torque and thus power that is used in mixing (Speed and Torque have an inverse relationship, Power= Torque x Speed; Speed= Power/ Torque). Accordingly, the case law for result effective variable may be recited regarding the time and speed utilized for mixing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method/apparatus for manufacturing a multilayer artificial stone that comprises a decorative layer and a  optimized mixing parameters including the time and speed implemented during mixing, as taught by WAOM. Highlighting, that the implementation of optimized mixing parameters including the time and speed used allows for tailoring the degree of mixing (randomization), (Mixing Mechanisms) and the Torque that realized in mixing (Industrial Mixing Equipment), respectively. Adding, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Zhong as modified /WAOM discloses the claimed invention except for optimal parameters utilized in mixing, such as the optimal time and optimal speed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the parameters utilized in mixing, such as the optimal time and optimal speed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the parameters utilized in mixing, such as the optimal time and optimal speed, for the purpose of tailoring the degree of mixing {randomization), (Mixing 
C.) Claim(s) 9, is rejected under 35 U.S.C. 103 as being unpatentable over Zhong and in view of Kwon and in further view of Wikipedia's Article on Compaction of Ceramic Powders (Compaction of Ceramic Powders, 2016, hereinafter WAOC}
Regarding claim 9, 	
Wherein the pre-pressing is performed under a pressure of 0.1 MPa to 0.3 MPa; the pressing is performed under a pressure of 1 MPa to 2 MPa.
Regarding claim 9, Zhong as modified teaches fabricating a multilayer artificial stone that comprises a decorative layer and a bottom layer, the two layers are they themselves layered in a mold for fabricating, the molding is then followed by pressing, curing, grinding and polishing, the molded article. Recalling Zhong teaches the pre-pressing on ([0085]) and the pressing on ([0086]). Zhong as modified is silent on the variables implemented during the pressing stage. In analogous art discussing various attributes regarding the compaction of ceramic powders including the various variables one may consider when compacting, WAOC suggests details regarding the optimization of various compaction parameters in particular optimizing the amount of pressure utilized for compacting components, and in this regard WAOC teaches the following:
(Fig. 4) Shows a mechanical model of ceramic forming correctly predicts: (left) the load/displacement curve during cold pressing, (centre) the density (void ratio) map within a formed piece and {right} the dark annular region evidenced on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method/apparatus for manufacturing a multilayer artificial stone that comprises a decorative layer and a bottom layer, the two layers are they themselves layered in a mold for fabricating, the molding is then followed by pressing, curing, grinding and polishing, the molded article of Zhong as modified. By utilizing optimized compaction parameters including the In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Zhong as modified/ WAOC discloses the claimed invention except for the optimal parameters applied during the pressing of the powders, in particular the optimal amount of pressure utilized. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the parameters applied during the pressing of the powders, in particular the optimal amount of pressure utilized, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the parameters applied during the pressing of the powders, in particular the optimal amount of pressure utilized for the purpose of tailoring the displacement/ compaction particles, and thus density of the object fabricated, (Fig. 4).
                                                                 Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715